Name: COUNCIL REGULATION (EEC) No 1352/93 of 1 June 1993 fixing a basic and a buying-in price for apples for June 1993
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 2. 6 . 93 Official Journal of the European Communities No L 133/19 COUNCIL REGULATION (EEC) No 1352/93 of 1 June 1993 fixing a basic and a buying-in price for apples for June 1993 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 16 of Regulation (EEC) No 1035/72, basic and buying-in prices were fixed for apples other than cider apples for the period from 1 August 1992 to 31 May 1993 ; Whereas stocks of apples are currently substantially larger than in previous years ; whereas, therefore, considerable quantities of apples are likely to be withdrawn from the market before the end of May 1993 ; whereas, in order to alleviate this situation, a basic and a buying-in price should be fixed for June 1993, HAS ADOPTED THIS REGULATION : Article 1 1 . For June 1993, the basid and buying-in prices for apples other than cider apples, expressed in ECU/100 kilograms net, shall be as follows :  basic price : 31,69  buying-in price : 1 6,24. 2. The prices referred to in paragraph 1 relate to packed apples of the Delicious Pilafa, Golden Delicious, Red Delicious and Starking Delicious varieties, quality Class 1 , size 70 mm or more. 3 . The prices referred to in paragraph 1 shall not include the cost of packaging. Article 2 This Regulation shall enter into force on 1 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1993 . For the Council The President B. WESTH (') OJ No L 118 , 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 638/93 (OJ No L 69, 20. 3 . 1993, p. 7).